UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1098



GUAN EN YE,

                 Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    July 16, 2008                  Decided:   July 30, 2008


Before MICHAEL and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Romben Aquino, FERRO & CUCCIA, New York, New York, for Petitioner.
Gregory G. Katsas, Acting Assistant Attorney General, M. Jocelyn
Lopez Wright, Assistant Director, Mona Maria Yousif, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Guan En Ye, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying to sua sponte reopen his

removal proceedings.   We lack jurisdiction to review the Board’s

discretionary authority to sua sponte reopen proceedings.      See

Tamenut v. Mukasey, 521 F.3d 1000, 1004 (8th Cir. 2008) (collecting

cases).   We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                              - 2 -